Filed 7/24/15 P. v. Galusha CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C077084

                   Plaintiff and Respondent,                                     (Super. Ct. No. 99F06435)

         v.

CHARLES E. GALUSHA,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende). Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       In 1999, defendant Charles Edwin Galusha pleaded guilty to one count of
violating Penal Code section 288, subdivision (c)(1),1 and admitted three prior felony
convictions, in return for the dismissal of five additional felony counts. The trial court
thereafter sentenced defendant to a state prison term of 25 years to life. The court
awarded defendant 682 days of presentence custody credit (455 actual days and 227
conduct days). The court imposed a $10,000 restitution fine (§ 1202.4, subd. (b)) and a
suspended parole revocation restitution fine in the same amount (§ 1202.45).
       According to the police report, on the evening of July 21, 1999, the 15-year-old
male victim and an adult male visited defendant’s home, where defendant showed them
pornographic videos, then performed oral copulation on the victim and masturbated him.
       On June 19, 2014, defendant filed a petition to recall sentence. (§ 1170.126.)
       On July 16, 2014, the trial court denied the petition, finding that defendant was
ineligible for resentencing under section 1170.126, subdivision (e)(2), because his current
conviction is for an offense that is registrable. (§ 290, subd. (c).)
                                     WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.



1 Undesignated statutory references are to the Penal Code in effect at time of the charged
offense.

                                               2
                                  DISPOSITION
     The judgment (order denying resentencing petition) is affirmed.



                                                    MURRAY             , J.



We concur:



     BLEASE              , Acting P. J.



     RENNER              , J.




                                          3